Title: From George Washington to Andrew Lewis, 6 September 1755
From: Washington, George
To: Lewis, Andrew



To Major Andrew Lewis, of the Virginia Regiment.Sir,
[Fredericksburg, 6 September 1755]

The Country have come to a Resolution, to Raise Sixteen Companies, to be Formed into a Regiment; the command of which they have honoured me with; and were kind enough to allow me the Liberty of appointing my Field Officers. In consequence of which I have commissioned you, Major, and must desire you will, so soon as Captain Hogg arrives, to take the command of your Company; repair to Fredericksburgh with all imaginable Dispatch, to take the command of those Recruits, that shall be brought into that appointed place of Rendezvous. I know, your Diligence and Punctuality require little or no spur; yet as this is an Affair that calls for the greatest dispatch, I must earnestly recommend it to you. You must be careful in getting a proper Return of your Company, that I may order Things accordingly.
A Return must  also be delivered to Captain Hogg, not

only of the Men, but of the Arms, Tools, &c. and his Receipt taken. I am, &c.

G:W.
September the 6th 1755.    

